Citation Nr: 0801654	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran had active military service from February 1983 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD due to personal assault.  The veteran filed a notice of 
disagreement (NOD) in October 2002, and the RO issued a 
statement of the case (SOC) in December 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2003.

In February 2004, the Board remanded this matter to the RO 
for further action. After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the April 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board.

In May 2006, the Board  remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional evidentiary and procedural development.  After 
accomplishing the requested actions, the AMCcontinued the 
denial of the claim (as reflected in the August 2007 SSOC) 
and returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in 
correspondence dated September 2007, the veteran indicated 
that she was claiming entitlement to service connection for 
tennis elbow, arthritis, carpal tunnel syndrome, a neck and 
shoulder disability, hernia, a bilateral foot disability, a 
disability manifested by tingling sensations in her lower 
extremities, and a disability claimed as "trigger fingers."  
She also expressed a desire to reopen her claims of 
entitlement to service connection for sinusitis, migraine 
headaches, a bilateral knee disability, a bilateral hamstring 
disability, a back disability, which had been previously 
denied in final rating decisions.  As these matters have not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.   The weight of the competent and probative evidence on 
the question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-raring letters dated in August  and 
December 2001, as well as post-rating letters dated in 
February 2004, and June 2006, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence in her possession that 
is relevant to the claim.  The June 2006 letter further 
explained the criteria for establishing service connection 
for PTSD as due to personal assault, and the alternative 
means for establishing the occurrence of the claimed in-
service stressor(s), pursuant to 38 C.F.R. § 3.304(f)(4), as 
well as providing information pertaining to the assignment of 
disability ratings and effective dates, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

After providing each notice described above, and affording 
the veteran and her representative opportunity to respond, 
the August 2007 SSOC reflects readjudication of the claim.  
Hence, althought some of the notice was provided after the 
rating action on appeal, the veteran is not shown to 
prejudiced by the timing of such notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service VA and 
private treatment records dated from 2000 to 2007, and the 
reports of VA psychiatric examinations conducted in February 
2002 and December 2004.  Also of record and considered in 
connection with the claim are various written statements 
provided by the veteran and by her representative, on her 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

The veteran contends that she currently suffers from PTSD as 
a result of being a victim of a physical assault while in 
active service.  In this regard, the Board notes that her 
service medical records indicate that in May 1985, she was 
treated for injuries to her face and eye that were sustained 
after her then-boyfriend struck her with his fist while she 
was several months pregnant.  As such, it is conceded that 
the veteran was the victim of a personal assault during 
active duty.  

That fact notwithstanding, after considering the evidence of 
record in light of the above-noted legal authority, the Board 
finds that service connection for PTSD must be denied.  

VA outpatient treatment records dated from July 2001 to 
January 2002 show diagnoses of dysthymia, rule out panic 
attacks versus dissociative disorder versus generalized 
anxiety disorder (GAD), and depression.  

On VA examination in February 2002, the examining 
psychiatrist noted the veteran's account of having been a 
victim of childhood sexual abuse, as well as a rape attempt 
during active duty, at which time a fellow serviceman 
allegedly tried to force himself sexually upon her.  She 
reportedly was able to successfully fend off the attacker, 
and her clothing remained on her person and no sexual 
penetration was achieved, although she reported that her 
assailant's semen rubbed off on her pants.  She stated that 
she had been able to keep the incident off her mind until 
recently, and denied receiving any therapy for this stressor 
since the incident. 

As indicated in the examination report, the veteran's past 
psychiatric history reportedly included three suicide 
attempts during service because of marital problems, and a 
"nervous breakdown" in April 2000, at which time she became 
depressed and suicidal.  The examiner noted that the veteran 
had been diagnosed with dysthymia, rule out panic attacks 
versus dissociative disorder versus GAD in September 2001, 
and major depression with elements of GAD in November 2001, 
with prescriptions of psychotropic medication for his 
symptoms.  Her life stressors at the time included 
homelessness, living in a shelter, having an incarcerated 
husband, unemployment, and having to raise a young child by 
herself.  Her symptomatic complaints included depression, low 
energy, panic attacks, irritability, impaired sleep, anxiety, 
impaired concentration, and feelings of frustration and 
helplessness over her personal situation.  However, the 
examiner indicated that the veteran did not report symptoms 
associated with PTSD, such as flashbacks, nightmares, or 
recurrent thoughts of what happened during her physical 
assault.  She also did not present any symptoms of persistent 
avoidance of stimuli associated with the trauma, nor any 
history of hypervigilence or an exaggerated startle response.  

Following mental status examination, the examiner diagnosed 
the veteran with dysthymia and anxiety disorder, not 
otherwise specified (NOS).  The examiner concluded that 
although there was a history of an assault, there were no 
symptoms of PTSD at the time.  

In June 2002, the veteran was referred for a VA PTSD 
consultation.  The consultation request shows a provisionary 
diagnosis of bipolar disorder and made reference to the 
veteran's alleged history of being the victim of attempted 
rape by a fellow serviceman, and of having sex forced upon 
her by her husband during active duty.  In July 2002, she was 
examined and diagnosed by a clinical psychologist with PTSD 
and bipolar disorder that was associated with a history of 
childhood sexual abuse, military sexual trauma, and domestic 
violence.

VA outpatient treatment reports dated from July 2002 to 
December 2004 indicate that the veteran was counseled for 
bipolar disorder, PTSD, and a personality disorder NOS.  
These records also note that she experienced ongoing problems 
in her home life due to her involvement in abusive 
relationships with significant others, as well as life 
stressors that included unemployment, raising a young 
daughter alone, and worry about her grown son, who was 
serving in the military and was to be deployed to an unknown 
duty posting.

The report of a December 2004 VA psychiatric examination 
includes a notation that the examining psychiatrist had 
reviewed the veteran's medical history in her claims file.  
The psychiatrist noted the veteran's prior account of having 
been a victim of a rape attempt during active duty, as 
discussed in the prior examination of February 2002, her past 
psychiatric history of three alleged suicide attempts during 
service, a "nervous breakdown" in April 2000, in which she 
became depressed and suicidal, and her diagnoses of bipolar 
disorder, PTSD, and personality disorder NOS in subsequent VA 
outpatient counseling records.  
 
Following mental status examination, the examining 
psychiatrist diagnosed the veteran with bipolar disorder NOS 
and anxiety disorder NOS on Axis I, with a borderline 
personality disorder on Axis II, with life stressors relating 
to her homeless state and the lack of community support.  The 
examiner also provided the  comments:

This veteran . . . gives multiple symptoms of 
various disorders that do not quite meet the 
criteria for any disorder at this time.  She gives 
symptoms of bipolar disorder, but does not quite 
meet the criteria for bipolar disorder and 
therefore a diagnosis of bipolar disorder, not 
otherwise specified has been given because she 
only relates depressed mood and irritability as 
the two symptoms of depression and mania.  The 
diagnosis of PTSD does not seem appropriate at 
this time, because she does not quite meet the 
criteria for the diagnosis.  She has had multiple 
diagnoses over the years and it seems that none of 
them have been permanent.  Her major diagnosis 
therefore is borderline personality disorder, that 
can encompass all the symptoms that she has 
described before including symptoms of mania, 
irritability, manic symptoms, agitation, legal 
problems, problems with anger and unstable 
personal relationships.

Private medical records dated from November 2004 to May 2005 
that are associated with the claims file show, in pertinent 
part, that the veteran was diagnosed on Axis I diagnosis with 
bipolar disorder only.

The Board notes that the competent medical evidence 
associated with the claims file does not provide a basis for 
establishing service connection for PTSD.  The clinical 
evidence shows that the veteran does not have a definitive 
diagnosis of PTSD at the present time.  The determinations of 
a VA psychiatrist who examined the veteran in February 2002 
found no objective symptoms to support a PTSD diagnosis, even 
in light of her reported history of being the victim of a 
personal assault in service.  Although a VA psychologist 
thereafter endorsed a diagnosis of PTSD that was, in part, 
secondary to military sexual trauma in July 2002, and a 
diagnosis of PTSD was shown in subsequent VA outpatient 
counseling reports from July 2002 to December 2004, a VA 
psychiatrist considered the veteran's clinical case in the 
context of this history and refuted the PTSD diagnosis after 
examining the veteran in December 2004.  The basis for the 
psychiatrist's conclusion, as presented in a detailed 
rationale, was that the veteran's constellation of 
psychiatric symptoms simply did not meet the criteria for 
PTSD.  Instead, the veteran was diagnosed with bipolar 
disorder NOS and anxiety disorder NOS on Axis I, with a 
borderline personality disorder on Axis II

The Board accords great probative value to the December 2004 
VA psychiatrist's opinion, and finds it to be dispositive of 
the question of whether the veteran, in fact, has a valid 
PTSD diagnosis.  Clearly, the reviewing physician conclusions 
were reached only after examination of the veteran, and 
review of her pertinent medical history presented in her 
service and post-service records.

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition to the medical evidence, the Board has considered 
the appellant's and her representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


